              Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 1 of 14




     JOHN L. BURRIS, ESQ. (SBN 69888)
1
     K. CHIKE ODIWE, ESQ. (SBN 315109)
2    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
3    7677 Oakport Street, Suite 1120
     Oakland, California 94621
4
     Telephone: (510) 839-5200
5    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
6    chike.odiwe@johnburrislaw.com
7

8    Attorneys for Plaintiff
     JAMAR LINDSEY
9

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12

13
     JAMAR LINDSEY, an individual                              CASE NO.:
14

15                    Plaintiff,                              COMPLAINT FOR DAMAGES
                                                               (42 U.S.C. Section 1983 and pendent tort
16          vs.                                                claims)
17
                                                              JURY TRIAL DEMANDED
18   CITY OF SAN PABLO, a municipal
     corporation; and DOES 1-50, inclusive,
19   individually and in their official capacity as
     police officers for the San Pablo Police
20
     Department,
21

22                   Defendants.
23

24

25

26

27

28




                                                Complaint for Damages - 1
                  Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 2 of 14




                                                INTRODUCTION
1

2            On February 24, 2021, at approximately 10:20 p.m., Jamar Lindsey was waiting at the bus

3    stop located in front of the Jack in the Box located at 14395 San Pablo Ave., San Pablo, CA 94806.
     While Mr. Lindsey waited for the bus to arrive, a yet-to-be-identified San Pablo police officer
4
     approached Mr. Lindsey and began to question him for reasons unknown to Mr. Lindsey. Mr.
5
     Lindsey calmy conducted himself throughout the entirety of the interaction with the officer making it
6
     apparent that he did not pose a threat to the officer.
7
             Moments later, two additional yet-to-be-identified San Pablo police officers arrived at the
8
     scene, further questioning Mr. Lindsey. Upon the arrival of the additional officers, the initial officer
9
     on the scene proceeded to retrieve his K9 dog out of his patrol vehicle. As the officer retrieved the
10
     K9, without any legal cause, or just provocation, two yet-to-be-identified officers tackled Mr.
11
     Lindsey to the ground. As Mr. Lindsey laid helplessly on the ground while being handcuffed by
12
     officers, the officer released the K9 dog onto Mr. Lindsey. The K9 dog viciously attacked Mr.
13
     Lindsey’s leg for an excess of 1-2 minutes while two officers were on top of him.
14
             As a result of the incident, Mr. Lindsey was transported to the hospital and received treatment
15
     for the injuries he sustained from the unjustified K9 attack. The incident resulted in Mr. Lindsey
16
     suffering serious physical injuries and severe emotional distress.
17

18
                                                 JURISDICTION
19
             1.       This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
20
     United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
21
     practices alleged herein occurred in the City of San Pablo, County of Contra Costa, California, which
22
     is within the judicial district of this Court. This Court also has supplemental jurisdiction over
23
     Plaintiff’s state law causes of action under 28 U.S.C. § 1367.
24
             2.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
25
     believed to reside in this district and all incidents, events, and occurrences giving rise to this action
26
     occurred in this district.
27

28




                                                Complaint for Damages - 2
                 Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 3 of 14




1                                                   PARTIES
2           3. Jamar Lindsey (hereinafter “Plaintiff”), has been and is a resident of the state of California
3    and is a United States Citizen.
4           4.       Defendant CITY OF SAN PABLO (hereinafter “City”) is an incorporated public
5    entity duly authorized and existing as such in and under the laws of the State of California; and at all
6    times herein mentioned, Defendant City has possessed the power and authority to adopt policies and
7    prescribe rules, regulations and practices affecting the operation of the San Pablo Police Department
8    and its tactics, methods, practices, customs and usage. At all relevant times, Defendant City was the
9    employer of DOES Defendants, individually and as a peace officers.
10          5.       Plaintiff is ignorant of the true names and capacities of those Defendants named herein
11   as DOES 1 through 25, inclusive. Plaintiff will amend this Complaint to allege said Defendants true
12   names and capacities when that information becomes known to Plaintiff. Plaintiff is informed and
13   believes, and thereon alleges that DOES 1 through 25, inclusive, are legally responsible and liable for
14   the incident, injuries, and damages hereinafter set forth, and that each of said Defendants proximately
15   caused the injuries and damages by reason of negligent, careless, deliberately indifferent, intentional,
16   or willful misconduct, including the negligent, careless, deliberately indifferent, intentional, willful
17   misconduct in creating and otherwise causing the incidents, conditions, and circumstances hereinafter
18   set forth, or by reason of direct or imputed negligence or vicarious fault or breach of duty arising out
19   of the matters herein alleged. Plaintiff will seek to amend this Complaint to set forth said true names
20   and identities of DOES 1 through 25, inclusive, when they have been ascertained.
21          6.       Plaintiff is ignorant of the true names and capacities of Defendants DOES 26 through
22   50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff is informed and
23   believes and thereon alleges that each Defendant so named was employed by Defendant City at the
24   time of the conduct alleged herein. Plaintiff alleges that each of Defendants DOES 26 through 50
25   were responsible for the training, supervision and/or conduct of the police officers and/or agents
26   involved in the conduct alleged herein. Plaintiff alleges that each of Defendants DOES 26 through 50
27   was also responsible for and caused the acts and injuries alleged herein. Plaintiff will amend this
28




                                               Complaint for Damages - 3
                  Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 4 of 14




1    Complaint to state the names and capacities of DOES 26 through 50, inclusive, when they have been
2    ascertained.
3

4                                   ADMINISTRATIVE PREREQUISITES
5            7. Plaintiff is required to comply with an administrative tort claim requirement under
6    California law. Plaintiff filed a claim against the City of San Pablo on June 23, 2021. On July 22,
7    2021, Plaintiff received notice that the City of San Pablo rejected his claim. Plaintiff has exhausted
8    all administrative remedies pursuant to California Government Code Section 910.
9
                                       PRELIMINARY ALLEGATIONS
10
             8.       The City of San Pablo is a public entity and is being sued under Title 42 U.S.C. §
11
     1983 for violations of the First, Fourth, and Fourteenth Amendments of the United States Constitution,
12
     California state law, the California Tort Claims Act, and the Government Code for the acts and
13
     omissions of DOES 1 through 50, and each of them, who, at the time they caused Plaintiff’s injuries
14
     and/or damages, were duly appointed, qualified and acting officers, employees, and/or agents of City
15
     and acting within the course and scope of their employment and/or agency.
16
             9.       Each of the Defendants caused and is responsible for the unlawful conduct and
17
     resulting harm by, inter alia, personally participating in the conduct, or acting jointly and in concert
18
     with others who did so, by authorizing, acquiescing, condoning, acting, omitting or failing to take
19
     action to prevent the unlawful conduct, by promulgating or failing to promulgate policies and
20
     procedures pursuant to which the unlawful conduct occurred, by failing and refusing to initiate and
21
     maintain proper and adequate policies, procedures and protocols, and by ratifying and condoning the
22
     unlawful conduct performed by agents and officers, deputies, medical providers and employees under
23
     their direction and control.
24
             10.      Whenever and wherever reference is made in this Complaint to any act by Defendants
25
     DOES 1 through 50, such allegations and references shall also be deemed to mean the acts and failures
26
     to act of each DOE Defendant individually, jointly, or severally.
27

28




                                                Complaint for Damages - 4
                Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 5 of 14




1                                      GENERAL ALLEGATIONS
            11.     On February 24, 2021, at approximately 10:20 p.m., JAMAR LINDSEY was waiting
2
     at the bus stop directly in front of the Jack in the Box located at 14395 San Pablo Ave., San Pablo,
3
     CA 94806.
4
            12.     For reasons unknown to MR. LINDSEY, a yet-to-be-identified San Pablo police
5
     officer approached MR. LINDSEY and began to question him.
6
            13.     As the officer questioned MR. LINDSEY, MR. LINDSEY calmly conducted himself,
7    making it apparent that he didn’t pose any threat to the officer and that he did not want any trouble.
8           14.     Moments later, two additional yet-to-be-identified San Pablo police officers arrived at
9    the scene. Upon the arrival of the additional officers, the initial officer at the scene proceeded to
10   retrieve his K9 from his patrol vehicle while the other officers continued questioning MR. LINDSEY.

11
            15.     Suddenly, without justification, two yet-to-be-identified officers tackled MR.
     LINDSEY, causing him to fall to the ground. MR. LINDSEY did not resist officers as they kneeled
12
     on top of his back and placed him in handcuffs. As MR. LINDSEY laid helplessly on the ground with
13
     two officers on top of him, the K9 was released on MR. LINDSEY.
14
            16.      The K9 viciously attacked Mr. LINDSEY for an excess of 1-2 minutes until the K9
15
     was finally pulled off by the handler.
16
            17.     As a result of the incident, MR. LINDSEY was transported to the hospital and
17   received treatment for the injuries that he sustained from the unjustified K9 attack. The incident
18   resulted in MR. LINDSEY suffering serious physical injuries and emotional distress.
19

20                                                 DAMAGES

21
            18.     As a consequence of Defendants’ violations of Plaintiff’s federal civil rights under 42

22   U.S.C. §1983 and the First, Fourth, and Fourteenth Amendment, Plaintiff was physically, mentally,

23
     emotionally, and financially injured and damaged as a proximate result of Defendants' wrongful

24   conduct.

25          19.     Plaintiff found it necessary to engage the services of private counsel to vindicate his

26
     rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees and/or costs

27   pursuant to statute(s) in the event that he is the prevailing party in this action under 42 U.S.C. §§

28
     1983 and 1988. Plaintiff is also entitled to punitive damages under 42 U.S.C. §§ 1983 and 1988.




                                               Complaint for Damages - 5
                Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 6 of 14




1
                                      FIRST CAUSE OF ACTION
2                                       (42 U.S.C. Section 1983)
          (Violation of the Fourth Amendment of the United States Constitution-Excessive Force)
3                                         (Against DOES 1-25)
4             20.        Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
5    19 of this Complaint.
6             21.        42 U.S.C. § 1983 provides in part “Every person who, under color of any statute,
7    ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects,
8    or causes to be subjected, any citizen of the United States or other person within the jurisdiction
9    thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
10   laws, shall be liable to the party injured in an action at law, suit at equity, or other proper proceeding
11   for redress.”
12            22.        Plaintiff had a firmly established right under the Fourth Amendment to be free from
13   official infliction of physical abuse, assault, battery, and intentional infliction of emotional distress,
14   unreasonable search and seizure, and to be free from excessive force being used against him.
15            23.        Defendants' actions as described herein resulted in the deprivation of these
16   constitutional rights.
17            24.        Defendants, acting in the performance of their official duties, used excessive force
18   against Plaintiff
19            25.        Plaintiff posed no threat to the Defendant Officers when Defendants unleashed the K9
20   on Plaintiff and allowed it to bite his leg.
21            26.        Plaintiff posed no threat to Defendant Officers when Defendants tackled Plaintiff to
22   the ground.
23            27.        There was no need for the use of any force against Plaintiff because he was calm,
24   cooperative, unarmed, and unresisting at all times during the incident.
25            28.        The use of force in the brutalizing and tackling of Plaintiff which led to him being
26   dropped to the ground was unnecessary, unreasonable, and excessive, and constituted unreasonable
27   search and seizure.
28




                                                    Complaint for Damages - 6
                Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 7 of 14




1             29.       In using excessive force, the Defendant Officers were acting in accordance with
2    widespread informal practices and customs maintained by the City and San Pablo Police Department,
3    as elaborated upon in paragraphs 53-57.
4             30.       Defendants, acting under the color of statute, ordinances, regulations, customs and
5    usages of the State, knew that the use of force in these circumstances was illegal under clearly
6    established law.
7             31.       The conduct alleged herein caused Plaintiff to be deprived of his civil rights, which are
8    protected under the United States Constitution. The conduct alleged herein has also legally,
9    proximately, foreseeably, and actually caused Plaintiff to suffer physical injury, emotional distress,
10   pain and suffering, loss of income, medical expenses, fear, trauma, and humiliation, and further
11   damages according to proof at the time of trial.
12            32.       The conduct alleged herein was done in willful, malicious, intentional, deliberate, or
13   reckless disregard of Plaintiff's constitutionally protected rights, welfare, and safety.
14            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
15
                                    SECOND CAUSE OF ACTION
16
                                        (42 U.S.C. Section 1983)
17    (Violation of the First Amendment of the United States Constitution-Questioning Police Action)
                                          (Against DOES 1-25)
18
              33.       Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
19
     32 of this Complaint.
20
              34.       At all times relevant herein, Plaintiff had a right to free speech and to protest police
21
     action, as afforded and provided by the First Amendment and protected against retaliation by the same
22
     and 42 U.S.C. § 1983.
23
              35.       Upon information and belief, Defendants chose to use and/or
24
     used excessive force against Plaintiff in retaliation for Plaintiff's exercising of his right to protest
25
     police action, liberty and free movement.
26
              36.       The conduct of Defendants was willful, wanton, malicious, and with reckless
27
     disregard for the rights and safety of Plaintiff.
28




                                                   Complaint for Damages - 7
               Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 8 of 14




1            37.     As a result of their misconduct, Defendants are liable for Plaintiff’s physical, mental,
2    and emotional injuries, either because they were integral participants in the excessive force, or because
3    they failed to intervene to prevent these violations.
4            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
5
                                    THIRD CAUSE OF ACTION
6
                                       (42 U.S.C. Section 1983)
7     (Violation of the Fourth Amendment of the United States Constitution-Denial of Medical Care)
                                         (Against DOES 1-25)
8
             38.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
9
     37 of this Complaint.
10
             39.     Despite repeatedly requesting medical treatment and care due to the injuries Plaintiff
11
     sustained as a result of the excessive force employed by Defendants, Defendants refused to timely
12
     summon medical care for Plaintiff thereby implicitly insisting that Plaintiff cruelly continue to suffer
13
     mental, physical and emotional pain.
14
             40.     The denial of medical care by Defendants deprived Plaintiff of his right to be secure in
15
     his person against unreasonable searches and seizures and to receive medical care, as guaranteed to
16
     Plaintiff under the Fourth Amendment to the United States Constitution and applied to state actors by
17
     the Fourteenth Amendment.
18
             41.     As a result of the foregoing, Plaintiff suffered and continues to suffer great physical
19
     pain and emotional distress, including loss of full function and/or use of his arms, and loss of wages
20
     and earning capacity.
21
             42.     Defendants knew that failure to provide timely medical treatment to Plaintiff could
22
     result in further significant injury or the unnecessary and wanton infliction of pain, but disregarded
23
     that serious medical need, causing Plaintiff great bodily harm.
24
             43.     The conduct of Defendants was willful, wanton, malicious, and with reckless
25
     disregard for the rights and safety of Plaintiff
26
             44.     As a result of their misconduct, Defendants are liable for Plaintiff’s physical, mental,
27
     and emotional injuries, either because they were integral participants in the excessive force, or because
28
     they failed to intervene to prevent these violations.



                                                 Complaint for Damages - 8
                Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 9 of 14




1             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
2

3                                    FOURTH CAUSE OF ACTION
                                          (42 U.S.C. Section 1983)
4                    (Monel - Municipal Liability for Unconstitutional Custom or Policy)
                                (Against Defendants City and DOES 26-50)
5
              45.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
6
     44 of this Complaint.
7
              46.     On information and belief, Defendants DOES 1-25’s conduct, individually and as
8
     peace officers, was ratified by City’s police department supervisorial officers DOES 26-50.
9
              47.     On information and belief, Defendants were not disciplined for their use of excessive
10
     force against Plaintiff.
11
              48.     On and for some time prior to February 24, 2021 (and continuing to the present day),
12
     Defendants, individually and as peace officers, deprived Plaintiff of the rights and liberties secured to
13
     him by the First, Fourth, and Fourteenth Amendments to the United States Constitution, in that said
14
     Defendants and their supervising and managerial employees, agents, and representatives, acting with
15
     gross negligence and with reckless and deliberate indifference to the rights and liberties of the public
16
     in general, and of Plaintiff, and of persons in Plaintiff’s class, situation and comparable position in
17
     particular, knowingly maintained, enforced and applied an official recognized custom, policy, and
18
     practice of:
19
                      a. Employing and retaining as police officers and other personnel, including
20
                          Defendants, individually and as peace officers; who at all times material herein
21
                          knew or reasonably should have known had dangerous propensities for abusing
22
                          their authority and for mistreating citizens by failing to follow written City Police
23
                          Department policies, including the use of excessive force, respect for the First
24
                          Amendment, and permitting access to medical care;
25
                      b. Of inadequately supervising, training, controlling, assigning, and disciplining City
26
                          Police officers, and other personnel, including Defendants, who City knew or in
27
                          the exercise of reasonable care should have known had the aforementioned
28




                                                Complaint for Damages - 9
                 Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 10 of 14




1                       propensities and character traits, including the propensity for violence and the use
2                       of excessive force and denying access to medical care;
3                    c. By maintaining grossly inadequate procedures for reporting, supervising,
4                       investigating, reviewing, disciplining and controlling the intentional misconduct
5                       by Defendants, who are Police Officers employed by City;
6                    d. By failing to discipline City Police Officers’ conduct, including but not limited to,
7                       unlawful seizures, excessive force, denying access to medical care, and violations
8                       of the First Amendment;
9                    e. By ratifying the intentional misconduct of Defendants and other officers, who are
10                      Police Officers employed by City;
11                   f. By having and maintaining an unconstitutional policy, custom and practice of
12                      arresting individuals without probable cause or reasonable suspicion, and using
13                      excessive force, which also is demonstrated by inadequate training regarding these
14                      subjects. The policies, customs and practices of Defendants were done with a
15                      deliberate indifference to individuals’ safety and rights; and
16                   g. By failing to properly investigate claims of unlawful seizures and excessive force
17                      by City Police Officers.
18           49.     By reason of the aforementioned policies and practices of Defendants, individually
19   and as peace officers, Plaintiff was severely injured and subjected to pain and suffering and lost his
20   life and earning capacity, for which Plaintiff is entitled to recover damages.
21           50.     Defendants, individually and as peace officers, together with various other officials,
22   whether named or unnamed, had either actual or constructive knowledge of the deficient policies,
23   practices and customs alleged in the paragraphs above. Despite having knowledge as stated above,
24   these defendants condoned, tolerated and through actions and inactions thereby ratified such policies.
25   Said defendants also acted with deliberate indifference to the foreseeable effects and consequences of
26   these policies with respect to the constitutional rights of Plaintiff and other individuals similarly
27   situated.
28




                                               Complaint for Damages - 10
               Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 11 of 14




1            51.      By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and other
2    wrongful acts, Defendants, individually and as peace officers, acted with an intentional, reckless, and
3    callous disregard for the rights of Plaintiff. Each of their actions was willful, wanton, oppressive,
4    malicious, fraudulent, and extremely offensive and unconscionable to any person of normal
5    sensibilities.
6            52.      Furthermore, the policies, practices, and customs implemented and maintained and
7    still tolerated by Defendants, individually and as peace officers, were affirmatively linked to and
8    were a significantly influential force behind the injuries of Plaintiff
9            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
10
                                          FIFTH CAUSE OF ACTION
11
                                    (Violation of California Civil Code §52.1)
12                                            (Against DOES 1-25)

13           53.      Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through

14   52 of this Complaint.

15           54.      Defendants’ above-described conduct constituted interference, and attempted

16   interference, by threats, intimidation and coercion, with Plaintiff’s peaceable exercise and enjoyment

17   of rights secured by the Constitution and laws of the United States and the State of California, in

18   violation of California Civil Code §52.1.

19           55.      As a direct and proximate result of Defendant's violation of Civil Code § 52.1,

20   Plaintiff suffered violations of his constitutional rights, and suffered damages as set forth herein.

21           56.      Plaintiff is entitled to injunctive relief and an award of his reasonable attorney’s fees,

22   pursuant to Civil Code § 52.1(h).

23           57.      Plaintiff is entitled to treble damages, but in no case less than $4,000.00 and an award

24   of his reasonable attorney’s fees, pursuant to Civil Code § 52(a).

25           58.      Under the provisions of California Civil Code §52(b), Defendants are liable for

26   punitive damages for each violation of Civil Code §52.1, reasonable attorney’s fees and an additional

27   $25,000.00.

28           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.




                                                 Complaint for Damages - 11
               Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 12 of 14




1
                                           SIXTH CAUSE OF ACTION
2                                                  (Battery)
                                              (Against DOES 1-25)
3
             59.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
4
     58 of this Complaint.
5
             60.     Defendants touched Plaintiff with the intent to harm or offend him.
6
             61.     Plaintiff did not consent to the touching and was harmed by it.
7
             62.     A reasonable person in Plaintiff’s situation would have been offended by the touching.
8
             63.     Defendants' conduct caused Plaintiff to suffer physical injury, emotional distress, pain
9
     and suffering, loss of income, medical expenses, fear, trauma, and humiliation, and further damages
10
     according to proof at the time of trial.
11
             64.     The conduct alleged herein was done in willful, malicious, intentional, deliberate, or
12
     reckless disregard of Plaintiff’s constitutionally protected rights, welfare, and safety.
13
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
14

15                                      SEVENTH CAUSE OF ACTION
                                  (Intentional Infliction of Emotional Distress)
16
                                              (Against DOES 1-25)
17
             65.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
18
     64 of this Complaint.
19
             66.     Defendants' conduct as described herein was outrageous.
20
             67.     Defendants intended to cause Plaintiff emotional distress.
21
             68.     Defendants acted with reckless disregard of the probability that Plaintiff would suffer
22
     emotional distress, knowing that Plaintiff was present when the conduct occurred.
23
             69.     Plaintiff suffered severe emotional distress from Defendants' harassment.
24
             70.     Defendants' conduct as described herein was a substantial factor in causing Plaintiff's
25
     severe emotional distress.
26
             71.     Defendants' conduct caused Plaintiff to suffer physical injury, emotional distress, pain
27
     and suffering, loss of income, medical expenses, fear, trauma, and humiliation, and further damages
28
     according to proof at the time of trial.



                                                Complaint for Damages - 12
                 Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 13 of 14




1            72.     The conduct alleged herein was done in willful, malicious, intentional, deliberate, or
2    reckless disregard of Plaintiff's constitutionally protected rights, welfare, and safety.
3            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
4
                                         EIGHTH CAUSE OF ACTION
5
                                                 (Negligence)
6                                            (Against DOES 1-50)

7            73.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 72 of this

8    Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous, wanton,

9    and oppressive conduct by defendants, and any and all allegations requesting punitive damages.

10           74.     The present action is brought pursuant to section 820 and 815.2 of the California

11   Government Code. Pursuant to section 820 of the California Government Code, all named defendants

12   and DOES 1-25, as public employees, are liable for injuries caused by their acts or omissions to the

13   same extent as a private person. At all times mentioned herein, all named Defendants and Defendants

14   DOES 1-25 were acting within the course and scope of their employment and/or agency with

15   Defendant City. As such Defendant City is liable in respondeat superior for the injuries caused by the

16   acts and omissions of all named Defendants and Defendants DOES 1-25, pursuant to section 815.2 of

17   the California Government Code.

18           75.     Defendants acted negligently in their use of force against Plaintiff and in their conduct

19   committed against Plaintiff

20           76.     Plaintiff was harmed and Defendants' negligence was a substantial factor in causing

21   his harm.

22           77.     Defendants' conduct caused Plaintiff to suffer physical injury, emotional distress, pain

23   and suffering, loss of income, medical expenses, fear, trauma, and humiliation.

24           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

25

26                                                JURY DEMAND

27           78.     Plaintiff hereby demands a jury trial in this action.

28




                                                Complaint for Damages - 13
             Case 4:21-cv-06195-DMR Document 1 Filed 08/11/21 Page 14 of 14




                                                  PRAYER
1
           WHEREFORE, Plaintiff prays for relief, as follows:
2
           1.     For general damages in a sum according to proof;
3
           2.     For special damages in a sum according to proof;
4
           3.     For punitive damages in a sum according to proof as to Defendants DOES 1-25;
5
           4.     For reasonable attorney’s fees, pursuant to 42 U.S.C. Section 1988;
6
           5.     For any and all statutory damages allowed by law;
7
           6.     For cost of suit herein incurred; and
8
           7.     For such other and further relief as the Court deems just and proper.
9

10

11
                                                             Law Offices of John L. Burris
12

13
     Dated: August 06, 2021                                  __/s/ John L. Burris _____ __
14                                                           John L. Burris
15
                                                             Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28




                                            Complaint for Damages - 14
